Opinion by
Orlady, J.,
The effort to apply the public funds in defraying the hotel expenses and railroad fares of the attorney, treasurer, secretary and steward'of the board of directors of the poor, while attending an annual convention of the directors of the poor of the state, was met by surcharging the directors of the poor of Cumberland county in the account submitted by them to the county auditors. A case stated was then agreed to and the conclusion reached by the county auditors was approved by the court in entering a judgment in favor of the county against the directors of the poor. It was not alleged that the money claimed had not been expended by the appointees of the board, nor that there was any intended fraudulent design on the part of the interested parties.
The directors of the poor claim that in the exercise of a certain discretionary power incident to their office, and by virtue of the statutory authority “ to provide all things necessary for the reception, lodging, maintenance, and employment of said poor,” they had the right to take with them the designated appointees to the annual meeting of the directors of the poor of the state, and to charge to the public funds the proper expenses of their attendance.
The full answer to such argument is that there is no direct authority by statute for this use of the public money, and that without such authority the application is improper. They cannot in this way appropriate the public money, however meritorious the use may be in their minds or in ours. It would be but a short step further in the same direction to have clerks, stenographers, superintendents, matrons and other employees in attendance at the state convention, who are as much contemplated, as the officers who did accompany the directors. The traveling expenses of the directors of the poor necessarily incurred in the discharge of their official duties are to be paid out of the county funds only because the act of May 13, 1889 so directs and the omission to name the attorney and other employees of the board in that act is a sufficient reason for stating that the legislature did not intend that their expenses should be paid.
The judgment is affirmed.